RICHARD COURT INFO

      To whom it May concern at the Third court of appeals



 I      ftrchanrl           &gKZjUc\          am corently housed at
thp Alfred D Hughs Unit in

 Gatesvilie TX. I am asking for an extintion for me to file
my pdr, because I didnt

recieve it from my Lawyer untill it was past the deadline to
file.There are two cases,

NO.03-13-00333-CR and No.         03-13-00334 CR.




       Thank you,


                                                   7-25-l5'

Richard Gonzales Sr.#1857179


 Alfred Hughs Unit


      Rt 2 Box 4400


 Gatesville Tx,76597                                      R£C£/V££
                                                          JUL 2     2015
                                                       THIRD C0UR


       RECEIVED IN
COURT OF CRIMINAL APPEALS                                       FILED IN
                                                     COURT OF CRIMINAL APPEALS
                                   Page 1
        JUL 2 9 2015
                                                              JUL 30 2015

     Abel Acoeta,Clerk                                   Abel Acosta, Clerk